DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All of the previous claim rejections as indicated in the Office action dated March 31, 2022 are withdrawn in view of amendment made to claims 1, 12 and 14 which requires that the claimed composition is “free of butyloctyl salicylate”.  
New rejections are made to address the amended claims and new claims. 

Allowable Subject Matter
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11 and 19 are rejected under 35 U.S.C. 103 as obvious over Julep (“No excuse invisible sunscreen gel for face braod spectrum SPF 40”, Mintel, published January 2017, cited in IDS) as evidenced by Aristoflex AVC (Clariant, Product fact sheet, May 2013) (“Clariant” hereunder) in view of Zanatta et al. (US 20190015315 A1, published on January 17, 2019) (“Zanatta” hereunder), Bingham et al. (US 20200188293 A1, priority to December 18, 2018) (“Bingham” hereunder) and Friedman (US 20150202139 A1, published on July 23, 2015). 

Julep sunscreen gel has been available at least since 2016; the composition is said to be “completely transparent”, fast-absorbing face sunscreen in an “essence-gel base” that has SPF 40 protection from UVA/UVB rays.  The composition is lightweight, smoothly applies and quickly dries to a satin finish.  
Julep comprises UV filters (18.6 wt %), dibutyl lauroyl glutamide, dibutyl ethylhexanoyl glutamide, water and carbomer.  See Ingredients.  Also included in the formulation are oil components, such as rosehip seed oil, camellia seed oil, etc. See Ingredients and product description.   No conventional emulsifier is seen in the ingredient list.  See instant claims 3, 5 and 7.   
Claim 1 also requires that the composition is in the form “a suspension of oil phase droplets in a gellified water phase”.  The Julep teaches the composition is lightweight “essence-gel base” that dries quickly.  Furthermore, Julep teaches that ammonium acryloyldiemthyltaruate/vp copolymer is used, which is known to thicken oil-in-water emulsions in absence of emulsifiers.  See Clariant, application. Since Julep teaches that the composition is in the form of “microemulsion”, given the particular use of the oil-in-water thickener present in the formulation, it is viewed that the Julep composition must be in the form a suspension of oil phase droplets in a gellified water phase.
Claim 1 also requires that “the oil phase components can be blended at a temperature that is below 100 º C”. Since the same oil gelling agents (the amino acid gelling agents) and the same oil phase components as in claim 1 are used in prior art compositions, their blending properties as presently claimed is present in the composition unless shown otherwise.   
	Claim 1 requires the amount of the UV filters “at least 22 wt %”; prior art teaches 18.6 wt %.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, increasing the amount of the UV filters to fortify UV protection of the sunscreen would have been obvious and would have only taken one of ordinary skill in the art. 

Julep teaches using pentylene glycol, butylene glycol and hexylene glycol; the reference fails to disclose teaches the amounts of and proportions of the ingredients used in the formulation.  Claim 1 also requires the amount of the diols present in the composition be “from about 1 % to about 2 %”. 
Zanatta teaches a sunscreen composition comprising organic UV filters and humectants.  The reference teaches that pentylene glycol, butylene glycol, as well as glycerin are humectants.  See [0061].  Example 2 contains pentylene glycol: octocrylene: octisalate at the ratio of 0.5: 6: 4 ( = 0.125:1.5:1).  Pentylene glycol, a diol, is a humectant; the reference also teaches using glycerin as a humectant, which is used in the formulation in the amount of 5 wt %.  See [0061].  The reference further teaches that glycerin is used from about 3 wt% or at least about 5 wt %.  
As indicated above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  In this case, Julep teaches the humectant diols and glycerin, while Zanatta teaches using pentylene glycol (0.5 wt %) and glycerin (5 wt %).  Given such suggested amounts of humectants, manipulating the concentrations of the humectants to obtain the optimal moisturizing effects would have been well within the skill in the art. In this case, applicant’s own invention uses glycerin as well, and the criticality of the amount of diols is not seen, as manipulating the concentrations of these glycols to optimize the moisturizing properties or humectancy of the composition would have only taken ordinary skill in the art.  
Also in claim 1, the claimed weight ratio of the octisalate to at least one diol is in the range from about 1.3:1 to about 3.3:1.  Similarly, claim 9 requires the octisalate: diol ratio range from about 1.667:1 – 3.3:1.  Zanatta teaches the ratio of Octisalate to pentylene glycol in Example 3 is 4: 0.5 (8:1).  However, since both Julep and Zanatta teach additional UV filters and other than Octisalate and additional diol humectants are used, the criticality of the claimed proportion of octisalate to at least one diol is not seen, and manipulating the amount of other functionally equivalent components could easily meet this limitation.   For example, since both butylene glycol and pentylene glycol in Julep are art-recognized functional equivalents, one of ordinary skill in the art would expect that increasing the concentration of these diols would result in increased moisturizing properties, and discovery of optimized concentration levels of these diols would have been obvious and well within the skill of the art.   
Claim 1 further requires only a single amino acid gelling agent; Julep contains dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide. 
It is well settled in patent law that omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144.04, II, A.  In Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water. In this case, Bingham suggests that using a combination of dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide in a petroleum-based formulation improved stability, while also teaching that the two amino acid gelling agents are individually well-known gelling agents by themselves. Since the Julep formulation does not contain petroleum, using the combination of the two amino acid oil-gelling agents is not deemed necessary and using only one of the amino acid gelling agents would have been prima facie obvious.   

Amended claim 1 further requires that the claimed composition is “free of butyloctyl salicylate”.  Julep discloses that butyloctyl salicylate is among the inactive ingredients in the prior art formulation. 
Friedman teaches that butyloctyl salicylate is used to stabilize avobenzone in a cosmetic composition, but also suggests that other compounds in alternative for the same purpose. The reference states in paragraph [0061]:
 Avobenzone has been shown to degrade significantly in light, resulting in less protection over time. The UV-A light in a day of sunlight in a temperate climate is sufficient to break down most of the compound. . . . This degradation can be reduced by using a photostabilizer, like octocrylene. Other photostabilizers include: 4-Methylbenzylidene camphor (USAN Enzacamene); Tinosorb S (USAN Bemotrizinol, INCI Bis-Ethylhexyloxyphenol Methoxyphenyl Triazine); Tinosorb M (USAN Bisoctrizole, INCI Methylene Bis-Benzotriazolyl Tetramethylbutylphenol); Butyloctyl Salicylate (Tradename HallBrite BHB); Hexadecyl Benzoate; Butyloctyl Benzoate; Mexoryl SX (USAN Ecamsule, INCI Terephthalylidene Dicamphor Sulfonic Acid); Corapan TQ (INCI Diethylhexyl 2,6-Naphthalate); Parsol SLX (INCI Polysilicone-15) Oxynex ST (INCI Diethylhexyl Syringylidene Malonate) Polycrylene (INCI Polyester-8); complexing avobenzone with cyclodextrins may also increase its photostability. Two or more of the above photostablizers may be used in combination to provide the unexpected SPF enhancement effect according to certain aspects of the invention.

In the present case, the active UV absorbers in Julep include avobenzone (butyl methoxydibenzoylmethane) and octocrylene. Substituting equivalents known for the same purpose is prima facie obvious.  See MPEP 2144.06, II.  In this case, Friedman establishes that butyloctyl salicylate and other photostabilizers such as polyester-8, Mexoryl SX, etc. are art-recognized functional equivalents useful to stabilize avobenzone; using one in place of others would have been prima facie obvious.  
 
Regarding claim 2, Julep contains avobenzone, homosalate, octisalate and octocrylene.  
Regarding claim 6, Zanatta teaches that pentylene glycol is used at 0.5 wt %, while glycerine is used at 5 wt %.  Thus, adding pentylene glycol as a humectant at the suggested amount by Zanatta would have been obvious. 
Regarding claim 10, the claimed ratio of the pentylene glycol: octocrylene: octisalate is 1.5: 5.5 : 5 ( = 0.3:1.1:1).  Example 3 teaches such ratio of 0.5:6:4 (0.125:1.5:1).  Again, manipulating the humectant diol to find the optimal moisturizing effect would be well within the skill in the art.  Julep teaches octisalate (ethylhexyl salicylate) and octocrylene are used at 5 wt% and 2.6%, respectively.  Both of these UV filters are known to block UVB rays, See Zanatta, Table 1.  Thus changing the proportion of the two does not render any significant change per se, as optimizing the amount of the UV filters by increasing the amount of octocrylene, for example, to improve the overall UVB coverage, would easily meet this limitation.  
Regarding claim 11, Julep contains powders such as titanium dioxide and mica. 

Claim 19 requires that “the UV filter system is free of inorganic UV filter made of metal oxide”.  Although Julep lists titanium dioxide in the formulation, Zanatta teaches that inorganic metallic oxides such as titanium dioxide can be alternatively used in place of organic UV filters to achieve a broad spectrum of photoprotection. See [0029 and –30].  Thus using only the organic sunscreen as an alternative to the UV filters made of metal oxide such as titanium dioxide would have been prima facie obvious.  

 


Claims 1-7,  9-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Julep as evidenced by Clariant and in view of Bingham, Howell et al. (US 20150257996 A1, published in September 17, 2015) (“Howell” hereunder), Zanatta and Friedman. 
	Julep is relied upon as above:  Julep sunscreen gel has been available at least since 2016; the composition is said to be “completely transparent”, fast-absorbing face sunscreen in an “essence-gel base” that has SPF 40 protection from UVA/UVB rays.  The composition is lightweight, smoothly applies and quickly dries to a satin finish.  
Julep comprises UV filters (18.6 wt %), dibutyl lauroyl glutamide, dibutyl ethylhexanoyl glutamide, water and carbomer.  See Ingredients.  Also included in the formulation are oil components, such as rosehip seed oil, camellia seed oil, etc. See Ingredients and product description.   No conventional emulsifier is seen in the ingredient list.  See instant claims 1, 3, 5 and 7.   

Amended claim 1 further requires that the claimed composition is “free of butyloctyl salicylate”.  Julep discloses that butyloctyl salicylate is among the inactive ingredients in the prior art formulation. 
Friedman teaches that butyloctyl salicylate is used to stabilize avobenzone in a cosmetic composition, but also suggests that other compounds in alternative for the same purpose. The reference states in paragraph [0061]:
 Avobenzone has been shown to degrade significantly in light, resulting in less protection over time. The UV-A light in a day of sunlight in a temperate climate is sufficient to break down most of the compound. . . . This degradation can be reduced by using a photostabilizer, like octocrylene. Other photostabilizers include: 4-Methylbenzylidene camphor (USAN Enzacamene); Tinosorb S (USAN Bemotrizinol, INCI Bis-Ethylhexyloxyphenol Methoxyphenyl Triazine); Tinosorb M (USAN Bisoctrizole, INCI Methylene Bis-Benzotriazolyl Tetramethylbutylphenol); Butyloctyl Salicylate (Tradename HallBrite BHB); Hexadecyl Benzoate; Butyloctyl Benzoate; Mexoryl SX (USAN Ecamsule, INCI Terephthalylidene Dicamphor Sulfonic Acid); Corapan TQ (INCI Diethylhexyl 2,6-Naphthalate); Parsol SLX (INCI Polysilicone-15) Oxynex ST (INCI Diethylhexyl Syringylidene Malonate) Polycrylene (INCI Polyester-8); complexing avobenzone with cyclodextrins may also increase its photostability. Two or more of the above photostablizers may be used in combination to provide the unexpected SPF enhancement effect according to certain aspects of the invention.

In the present case, the active UV absorbers in Julep include avobenzone (butyl methoxydibenzoylmethane) and octocrylene. Substituting equivalents known for the same purpose is prima facie obvious.  See MPEP 2144.06, II.  In this case, Friedman establishes that butyloctyl salicylate and other photostabilizers such as polyester-8, Mexoryl SX, etc. are art-recognized functional equivalents useful to stabilize avobenzone; using one in place of others would have been prima facie obvious.  


Claim 12 further requires that the composition is in the form “a suspension of oil phase droplets in a gellified water phase”.  The Julep teaches the composition is lightweight “essence-gel base” and dries quickly. Furthermore, Julep teaches that ammonium acryloyldiemthyltaruate/vp copolymer is used, which is known to thicken oil-in-water emulsions in absence of emulsifiers.  See Clariant, application.  
Since Julep teaches that the composition is in the form of “microemulsion”, given the particular use of the oil-in-water thickener present in the formulation, it is viewed that the Julep composition must be in the form a suspension of oil phase droplets in a gellified water phase.
Claim 12 a) i requires the amount of the UV filters “at least 22 wt %”.  Julep teaches the total amount of the UV filters in prior art is 18.6 wt.  As indicated above, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller.  In this case, increasing the amount of the UV filters such as octocrylene to fortify UV protection of the sunscreen would have been obvious and would have only taken one of ordinary skill in the art. 
Amended claim 12 a) i further require that “the UV filter system does not include any inorganic UV filter made of metal oxide”.  Although Julep lists titanium dioxide in the formulation, Zanatta teaches that inorganic metallic oxides such as titanium dioxide can be alternatively used in place of organic UV filters to achieve a broad spectrum of photoprotection. See [0029 and –30].  Thus using only the organic sunscreen as an alternative to the UV filters made of metal oxide such as titanium dioxide would have been prima facie obvious.   See also claim 14 a) i.  

Claim 12 a) ii requires the amount of the diols present in the composition be “from about 1 % to about 2 %”. Julep teaches using pentylene glycol, butylene glycol and hexylene glycol; the reference fails to disclose teaches the amounts of and proportions of the ingredients used in the formulation. 
Bingham teaches that diol solvents such as pentylene glycol, butylene glycol, dipropylene glycol and hexylene glycol are used as solvents for the amino acid gelling agent (i.e., dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide) to make a topical gel.  See abstract.  Using the solvent in the amount of from about 0.5 to about 10 % of a solvent, or from about 1 % to about 5 % by weight of the composition is also suggested.  See [0041].  
Regarding claim 12 a) iii,  Julep teaches that the gelling agent mixture can comprise from about 0.15 to about 1 % of a gelling agent by weight of the composition.  See [0029-0031].   The suggested weight ratio of the gelling agent to the solvent is from about 1:2 to about 1:10, or from about 1:3 to about 1:5.  See [0008, 0042].  
Claim 12 a) iii further requires only a single amino acid gelling agent; Julep contains dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide. 
It is well settled in patent law that omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144.04, II, A.  In Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water. In this case, Bingham suggests that using a combination of dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide in a petroleum-based formulation improved stability, while also teaching that the two amino acid gelling agents are individually well-known gelling agents by themselves. Since the Julep formulation does not contain petroleum, using the combination of the two amino acid oil-gelling agents is not deemed necessary and using only one of the amino acid gelling agents would have been prima facie obvious.  See instant claim 14 a) ii.  

Regarding claim 12 b) the water phase, although Julep teaches that the composition contains water and thickeners, the reference fails to specifically disclose the concentrations. 
Zanatta teaches a light and watery sunscreen composition comprising organic UV filters in a conventional oil-in-water emulsion form. The reference discloses an emulsion comprising 63 wt % of water and 0.5 wt % of a viscosity increasing agent (sodium acryloyldimethyltaurate/VP crosspolymer). The reference teaches that pentylene glycol, butylene glycol, as well as glycerin are humectants.  See [0061].  Example 2 contains pentylene glycol: octocrylene: octisalate at the ratio of 0.5: 6: 4 ( = 0.125:1.5:1).  Pentylene glycol, a diol, is a humectant; the reference also teaches using glycerin as a humectant, which is used in the formulation in the amount of 5 wt %.  See [0061].  The reference further teaches that glycerin is used from about 3 wt% or at least about 5 wt %.  
Zanatta teaches a sunscreen composition comprising organic UV filters and humectants.  The reference teaches that pentylene glycol, butylene glycol, as well as glycerin are humectants.  See [0061].  Example 2 contains pentylene glycol: octocrylene: octisalate at the ratio of 0.5: 6: 4 ( = 0.125:1.5:1).  Pentylene glycol, a diol, is a humectant; the reference also teaches using glycerin as a humectant, which is used in the formulation in the amount of 5 wt %.  See [0061].  The reference further teaches that glycerin is used from about 3 wt% or at least about 5 wt %.  
Given the disclosure of oil-in-water sunscreen gel formulation in Julep, one of ordinary skill in the art would have been obviously look for workable ranges of the ingredients suitable for formulation.  The skilled artisan would have been obviously motivated to look to Zanatta as the latter teachings a high loading oil-in-water emulsion gel comprising the same type of thickening agent for the aqueous phase.   
Claim 12 also requires that “the oil phase components can be blended at a temperature that is below 100 º C”. Since the same oil gelling agents (the amino acid gelling agents) and the same oil phase components as in claim 1 are used in prior art compositions, their blending properties as presently claimed is the same unless shown otherwise.   Furthermore, Howell teaches cosmetic emulsions comprising oil phase gelled with at least one glutamic acid gellant and glycol; the glutamic acid gellant here are also dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide, which are used in Julep. See [0018].  The reference teaches that the oil phase is heated to 85 º C and the glutamide based gellants and butylene glycol are pre-heated and added.  Although the Howell composition is a mascara, the reference discusses in length of previously known efforts in cosmetic art to use the amino acid gelling agents of Julep to make gelled oil phase with stability and usability.  See [0007-0011].  Thus, the blending temperature of the gelling agent and the diol solvents of Julep is well known. 
Based on the above findings, the limitations of present claims 12, 1, 3, 4, 6, 7, 9 and 14 in part are rendered obvious. 

Regarding claim 2, Julep contains avobenzone, homosalate, octisalate and octocrylene.  
Regarding claims 5 and 13, the UV filters including avobenzone, homosalate, octisalate and octocrylene, humectants (glycerin), diols, ammonium acryloyldimethyltaurate/vp copolymer, etc. of the present claims are used in the Julep formulation. 
Regarding claim 10, the claimed ratio of the pentylene glycol: octocrylene: octisalate is 1.5: 5.5 : 5 ( = 0.3:1.1:1).  Zanatta Example 3 teaches pentylene glycol as a humectant, and teaches a formulation comprising the humectant and octocrylene and octisalate UV filters used at the ratio of 0.5:6:4 (0.125:1.5:1).  Manipulating the humectant diol to find the optimal moisturizing effect would be well within the skill in the art.  Julep teaches octisalate (ethylhexyl salicylate) and octocrylene are used at 5 wt% and 2.6%, respectively.  Both of these UV filters are known to block UVB rays, See Zanatta, Table 1.  Thus changing the proportion of the two does not render any significant change per se, as optimizing the amount of the UV filters by increasing the amount of octocrylene, for example, to improve the overall UVB coverage, would easily meet this limitation.  
Regarding claim 11, Julep contains powders such as titanium dioxide and mica. 


Regarding claim 14, limitations of a) oil phase and b) the water phase are met in view of Julep in view of Bingham and Zanatta as addressed above in claim 12 a) and b). 
Regarding the ratio of octisalate to diol ranging from about 1.3: to 3.3:1, as indicated above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  In this case, Julep teaches the diols and octisalate (2.6 wt %), while Bingham teaches using the diols at in a concentration ranging from about 1 % to about 5 %, with the gelling agent: diol weight ratio in the range of from about 1:3 to about 1:5.   Given such suggested amounts of the solvents for the gelling agent, and the recommended concentration of octisalate, manipulating the concentrations of these components for their known purposes and the rheology of the oily gel phase by routine experimentations would have only taken one of ordinary skill in the art. Furthermore, octisalate is not the only oil-soluble UV filters present in the present invention or Julep, therefore criticality of the presently claimed defined weight ratio between the solvent and only one of the UV filter is not seen. 

Regarding claim 15, the UV filters, humectants (glycerin), diols, acryloyldimethyltaurate/vp copolymer, etc. of the present claims are used in the Julep formulation. 
Regarding claim 16, the claimed weight ratio of the octisalate to at least one diol is in the range from about 1.3:1 to about 3.3:1.  As discussed above, since both Julep and Zanatta teach additional UV filters and other than Octisalate and additional diol humectants are used, the criticality of the claimed proportion of octisalate to at least one diol is not clear, and manipulating the amount of other functionally equivalent components present in Julep could easily meet this limitation.   

Claims 17, 19  and 20 require that “the UV filter system is free of inorganic UV filter made of metal oxide”.  Although Julep lists titanium dioxide in the formulation, Zanatta teaches that inorganic metallic oxides such as titanium dioxide can be alternatively used in place of organic UV filters to achieve a broad spectrum of photoprotection. See [0029 and –30].  Thus using only the organic sunscreen as an alternative to the UV filters made of metal oxide such as titanium dioxide would have been prima facie obvious.  





Response to Arguments
Applicant's arguments filed on July 29, 2022 have been fully considered but they are not moot in view of the new grounds of rejection as indicated above.  

Conclusion
Claims 1-7, 9-17, 19 and 20 are rejected. 
Claims 18 and 21 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617